l-M,~ .t¢~.» am w , … ,».

FILED
JUNtt201z

UNITED STATES DISTRICT COURT C|erk, U.S. District & Bankruptcy

FOR THE DISTRICT OF COLUMBIA Courts for the District of columbia

)

Maurice Ceasar, )
Plaintiff, §

v. j Civil Action No. 12-0633 (UNA)

The Public Defender Service for D.C. et al. ,j
Defendants. §

MEMORANDUM OPINIC)N

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack
of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring dismissal when subject
matter jurisdiction is found wanting).

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,0()0. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. S(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

Plaintiff commenced this action from the District of Columbia Jail, see Compl. Caption,
but is now at the District’s St. Elizabeths Hospital. See Dkt. Caption. Plaintiff sues the Director
of the District of Columbia Public Defender Service ("PDS") and three PDS attorneys under 42

U.S.C. § 1983 and under common law for defamation and other purported torts. See Compl. at 1.

The complaint does not provide a basis for federal question jurisdiction because PDS and its
attorneys are not state actors subject to suit under § 1983. See Rice v. District of Columbia
Public Defender Service, 531 F. Supp. 2d 202, 203-04 (D.D.C. 2008) ("The Supreme Court
instructs that ‘a public defender does not act under color of state law when performing a lawyer's
traditional functions as counsel to a defendant in a criminal proceeding."’) (quoting Polk Counly
v. Dodson, 454 U.S. 312, 325 (1981)). Diversity jurisdiction is wanting because the parties are
not ofdiverse citizenship See Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) ("For
jurisdiction to exist under 28 U.S.C. § 1332, there must be complete diversity between the
parties, which is to say that the plaintiff may not be a citizen of the same state as any defendant.")

(citations omitted). A separate Order of dismissal accompanies this Memorandum Opinion.

£/C‘\\ 

/ United States District Judge
Dace: June D , 2012